Martin, J.
This suit is on a note of the defendant’s, duly protested. He admitted the execution of the note, but pleaded that it was given, with another note of his, now in the possession of the plaintiff, to De Rham and others, for the purchase of certain property in this city, to which he acquired no title, the sale having been made in violation of an agreement between Ogden, a former owner of the premises, and Deluze and Volz, his vendees, and the vendors of De Rham and others, who had bound themselves to comply with the agreement aforesaid.
The statement of facts shows that the plaintiff was a party to, and received the notes under the act of sale by which the defendant acquired the premises from De Rham and others, the vendees of Deluze and Volz.
Deluze and Volz, in their sale to De Rham and others, stipulated, “ that the premises were subject to an agreement heretofore made with Ogden, their vendor, respecting the sale thereof/’ This agreement is not included, nor is any mention made thereof, in the sale from Ogden to Deluze and Volz. It was made in triplicate, one of which was to be deposited in the office of the notary before whom the sale from Ogden to Deluze and Volz was passed. This deposit, however, was never made.
The court gave judgment for the plaintiff, being of opinion that the defendant’s title cannot be affected by the private agreement which was unknown to him at the date of the purchase, and not registered in any public office; and farther, that there was a substantial compliance with the stipulations of said private agreement.
On the examination of the case we have concurred with the first judge as to the effect of the agreement upon the title of the *285defendant, or rather as to the right of the plaintiff. We have thought it useless to examine whether there was a sufficient compliance with the agreement, for this is a matter between the parties thereto, and no concern of the present plaintiff and defendant. Judgment affirmed.